TIMMONS-GOODSON, Judge,
concurring.
I fully concur in the result reached by the majority. I write separately not to distinguish my reasoning in reaching the result, but to distinguish this case from the line of cases preceding it.
As noted by the majority, our General Assembly has recently amended N.C. Gen. Stat. §§ 7B-1109 and 7B-1110 to include the thirty-day requirements at issue in this appeal. During the same session, the legislature also amended N.C. Gen. Stat. §§ 7B-807 and 7B-905 to include similar requirements for the entry of juvenile adjudication and disposition orders. Following the legislature’s amendment to these statutes, this Court has received numerous appeals citing violations of the statutory requirements. The appeals have come from all districts and counties within our state, and while some appeals have cited a delay in order-entry of only one and one-half months, others have cited a delay of over a year.
In addressing these appeals, we have traditionally weighed the requirements of the statutes against the practical effects of the delay, and we have examined the alleged harm resulting from the trial court’s failure to enter an order within the prescribed period. Our analysis has considered the particular facts of each case, and our resulting decisions have uniformly concluded that where error has occurred, that error has been harmless. In the instant case, respondent asserts that the trial court’s failure to enter an order within thirty days of the termination hearing was highly prejudicial to her because the delay prevented her from filing her appeal. While I am aware that this argument has previously been addressed and rejected by this Court, I am persuaded by the contention that the harm done in this case and similar cases is not limited solely to the respondent. In their own respective manners, juveniles, their foster parents, and their adoptive parents are each affected by the trial court’s inability to enter an order within the prescribed time period.
I recognize that our holding in this case will only further lengthen the time in which these two juveniles experience life without a permanent plan. However, I note that in the interest of quick and efficient resolution of juvenile cases, this Court has held that where an appeal of a permanency plan is currently pending before us, a subsequent termination of the respondent’s parental rights makes the pending appeal moot. In re V.L.B., 164 N.C. App. 743, 745, 596 S.E.2d 896, 897 (2004); see In re N.B., 163 N.C. App. 182, 183, 592 S.E.2d 597, 598 (2004) (holding that an appeal of adjudication and disposition of *382neglect is rendered moot by subsequent termination of parental rights). By dismissing such pending appeals as “academic” and “moot,” we acquiesce in the trial court’s decision to unilaterally end the potential delay in disposition caused by the respondent’s appeal. But, by allowing the trial court to delay its entry of the order terminating the respondent’s parental rights, we do nothing to protect the respondent’s right to a quick and speedy resolution when his or her appeal is no longer “academic.” I believe that if, in the interest of efficient case-resolution, this Court allows the trial court to remove an appeal from our purview by issuing an order terminating parental rights, we should at least require that the trial court enter that order in the amount of time mandated by the legislature.
Although the requirements of N.C. Gen. Stat. §§ 7B-807, 7B-905, 7B-1109, and 7B-1110 are not overly burdensome, assignments of error based upon violations of the statutes are increasing in number. While I am aware that some of these errors may stem from mere inattentiveness or overcrowded dockets at the trial court level, because of the increasing frequency with which these errors occur, I am concerned that our past reservation in enforcing the statutes may soon be seen as an invitation to ignore their clear mandates. Therefore, because I believe the decision in the instant case aids in the restoration of these mandates, I concur.